        Case 2:18-cv-01835-MHH Document 116 Filed 01/07/21 Page 1 of 1                       FILED
                                                                                    2021 Jan-07 PM 04:46
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

                                              )
JAMES JOHNSON, JR.,                           )
                                              )
       Plaintiff,                             )
                                              )      CASE NO. 2:18-cv-1835-MHH
       v.                                     )
                                              )
ABF FREIGHT SYSTEM, INC., et al.,             )
                                              )
       Defendants.                            )


                                          ORDER


       This case is SET for a telephone conference at 9:15 a.m. on January 8, 2021, to

set a date and time for mediation.

       The parties are DIRECTED to call 888-278-0296 at the scheduled time. The

access code is 2142745.

               DONE this 7th day of January, 2021.




                                           SHARON LOVELACE BLACKBURN
                                           UNITED STATES DISTRICT JUDGE
